Citation Nr: 1716795	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected lumbar strain.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

This matter was previously before the Board in January 2014 and April 2015 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issue being decided, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of an increased disability rating for the service-connected lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not shown in active service or for many years thereafter; nor was a psychosis shown to be manifested to a compensable degree during the first post service year. 

 2.  The preponderance of the evidence does not show that the Veteran meets the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in May 2010 and September 2010 the Veteran was notified of the 
evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in April 2015 in order to obtain outstanding VA treatment records.  Thereafter, additional VA treatment records dated through 2016 were associated with the claims file.  Thus, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s). See 38 C.F.R. § 3.304 (f) (2016). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304 (f)(3) as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran asserts that he currently has diagnosed psychiatric disorders, to include PTSD, that are the result of falling from a bridge that he was working on during his period of active service.  

A review of the Veteran's service personnel records show that effective July 6, 1979, he was assigned to the 902nd Engineering Company at Fort Belvoir, Virginia, with a principal duty as a Bridge Specialist.  A Personnel Qualification Record (DA Form 2) shows that the Veteran was assigned to "0902 EN CO FLOAT BRIDGE" on July 6, 1997. 

A service treatment record dated in October 1979 shows that the Veteran was treated after hurting his back when he fell off a bridge the preceding day.  There was no radiating pain or paresthesia.  The assessment was muscle strain.  In August 2011, the RO conceded this incident when it awarded entitlement to service connection for a lumbar strain.  However, while service treatment records suggest drug use by the Veteran during his period of active service, there is no indication that he was diagnosed with or treated for a psychiatric disorder.

Following service, a private medical record from L. G., M.A.., dated in June 2010, shows that the Veteran was diagnosed with chronic, severe, PTSD.  The Veteran's PTSD was directly attributed to his fall from the bridge during his period of active service.

However, a VA examination report dated in August 2011 shows that the Veteran apparently was deemed not to have met the criteria for PTSD, but rather was diagnosed with dysthymic disorder.  The examiner concluded that it was possible that his experience of falling or jumping from the bridge had contributed to his current psychiatric condition, however, as testing had suggested possible symptom  exaggeration, the examiner could not opine as to the etiology without resorting to speculation.

A VA examination report dated in April 2014 shows that the Veteran was deemed not to meet the criteria for any mental disorder, and none was diagnosed.  The examiner, a VA psychologist, did indicate that the Veteran had symptoms attributable to mental disorders, but did not identify such.

In September 2016, the VA Appeals Management Center (AMC) concluded that a 
search for unit records from October 1979 was unsuccessful, and that the asserted incident described by the Veteran could not be verified, therefore, the claimed stressor could not be conceded.

The Veteran's claimed stressor involved his duties while he was stationed at Fort Belvoir, Virginia, in October 1979.  His service personnel records confirm that he was assigned there with a principal duty of a bridge specialist.  His service treatment records confirm that he sustained an injury performing those duties while assigned to that particular duty station.  The RO has conceded the incident when it granted service connection for a low back disability.  As such, notwithstanding the Formal Finding of the AMC in September 2016, the Board finds that the Veteran's asserted stressor is consistent with the places, types, and circumstances of the his service as a bridge specialist.  See 38 C.F.R. § 3.304 (f).

Initially, the Board finds that there is no current medical diagnosis of PTSD of record in accordance with 38 C.F.R. § 4.125.  The Board has considered the private medical record suggesting that the Veteran has chronic, severe, PTSD.  However, this record was not accompanied by a fully articulated medical opinion supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.   Therefore, a medical opinion containing only data and conclusions is not entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).; see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The VA examiners in August 2011 and April 2014 each considered these private records, yet determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  These opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Moreover, the Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  Accordingly, absent the existence of PTSD, entitlement to service connection for this disorder cannot be awarded.  In short, the preponderance of the evidence is against the Veteran's claim, and the appeal must be denied.

With regard to the issue of any other psychiatric disorder, to include the dysthymic disorder diagnosed in August 2011, the competent medical evidence of record has not shown this is related to the Veteran's period of active service.  His service treatment records are silent as to a diagnosis of dysthymic disorder during active service.  The first medical evidence of record of a psychiatric disorder was not until many years following discharge from active service.  As the medical evidence of record has not established a nexus between the Veteran's service and the diagnosed dysthymic disorder, service connection must be denied.  See Hickson, 12 Vet. App. at 253.

Moreover, the most recent VA examination report concluded that the Veteran has no current psychiatric disorder. In this regard, Congress has specifically limited entitlement to service-connected disability benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is also no indication that the Veteran had a diagnosis of a psychosis which had become manifested to a compensable degree during the first year following his separation from service.  Accordingly, entitlement to service connection for a psychosis on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2016). 

In view of the absence of in-service findings of a psychiatric disorder, and the lengthy period following service without treatment, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  The Board recognizes the Veteran's contentions that he has had a psychiatric disorder since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of psychiatric symptoms  his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a psychiatric disorder) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with a psychiatric disorder for many years, and no competent medical evidence linking the asserted psychiatric disorder to the Veteran's service) outweigh the Veteran's contentions. 

Given the medical evidence against the claim, for the Board to conclude that the Veteran's has a psychiatric disorder that was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD is denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49.



ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.


REMAND

Unfortunately, another remand is required in this case as to the issue of an increased 
disability rating for the service-connected lumbar strain.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Board has reviewed the  July 2011 and April 2014 VA examination reports and has determined that the VA examiner evaluated the Veteran's spine in active range of motion; however, it does not appear that examiner performed any passive range of motion testing or testing (where relevant) during weight bearing and non-weight bearing settings.  Consequently, the Board cannot find that the VA examinations of record are adequate and a remand is necessary in order to obtain another VA examination that adequately addresses the current severity of the Veteran's service-connected lumbar strain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA orthopedic and neurologic examination with an appropriate physician in order to determine the current nature and severity of his service-connected lumbar spine disability.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 
	
The VA examiner should to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and non-weight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran. If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

3.   After the above development has been completed, as well as any other development deemed necessary, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


